Citation Nr: 1522607	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-35 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a heart disorder, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, that denied service connection for a heart disorder (listed as ischemic heart disease), to include as due to herbicide exposure.  

The case was later transferred to the Pittsburgh, Pennsylvania Regional Office (RO).  

In December 2014, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

The issue has been recharacterized to comport with the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a heart disorder that is related to service, to include as due to herbicide exposure.  The Veteran specifically maintains that he was exposed to herbicides when he served at the U-Tapao Royal Thai Air Force Base in Thailand from December 1968 to March 1969.  He reports that while serving in Thailand, he worked on KC-135 aircraft, which he describes as an inflight refueling tanker, and that such aircraft were parked in the parking area and taxi area that were in proximity of the perimeter fence.  The Veteran indicates that he served as an aircraft ground crewman and that his duties involved refueling the aircraft for subsequent missions.  

The Veteran served on active duty from March 1966 to January 1970.  His DD Form 214 indicates that he had one month and twenty-nine days of foreign and/or sea service.  His occupational specialty was listed as an aircraft jet mechanic.  His available service treatment records indicate that he had several periods of temporary duty (TDY) listed pursuant to a foreign service summary, including a period from December 30, 1968 to February 28, 1969 for sixty-one days, and a period from January 1, 1969 to February 28, 1969 listed as "SEA" for 59 days.  

The Veteran's service treatment records do not show complaints, findings, or diagnoses of any heart disorders.  Such records do indicate that the Veteran was treated in February 1969 and that he was serving at the U-Tapao Royal Thai Air Force Base in Thailand at that time.  

Post-service private and VA treatment records indicate that the Veteran was treated for variously diagnosed heart disorders including ischemic heart disease; coronary artery disease; coronary atherosclerosis; left anterior descending artery disease; and minimal apical ischemia.  

The Board notes that there is no indication that the Veteran's entire Official Military Personnel File (OMPF), to include his Special Orders, has been requested in an attempt to verify the actual dates that the Veteran served at the U-Tapao Royal Thai Air Force Base in Thailand, as well as the locations of the temporary duty dates listed pursuant to a foreign service summary in the Veteran's available service personnel records.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, an attempt should be made to obtain the Veteran's entire OMPF.  

Additionally, the Board observes that VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR); Compensation and Pension Bulletin, May 2010.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Id.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id. This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id. 

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang. Id.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  Id.  This applies to Veterans who served during the Vietnam era, which spans from February 28, 1961 to May 7, 1975.  Id.

The Board notes that the Veteran alleges that he served in the perimeter area at the U-Tapao Royal Thai Air Force Base in Thailand from December 1968 to March 1969 while performing his duties as an aircraft jet mechanic and working on KC-135 aircraft.  

The Board observes that there is no indication in the record that there has been an attempt to verify the Veteran's alleged exposure to herbicides while serving at the U-Tapao Royal Thai Air Force Base in Thailand with the U.S. Army and Joint Services Records Research Center (JSRRC).  The Board also notes that the Veteran's relevant unit histories for such period have not been obtained.  As the Veteran has specifically alleged exposure to herbicides at the U-Tapao Royal Thai Air Force Base in Thailand, an attempt must be made to verify the Veteran's claimed exposure through the U.S. Army and Joint Services Records Research Center (JSRRC).  

Accordingly, the case is REMANDED for the following:  

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, to obtain the Veteran's entire Official Military Personnel File (OMPF), including all records of his assignments, whether permanent or temporary duty stations; all travel orders; pay stubs that reflect special pay status, travel vouchers, dislocation allowance and all TDY orders.  It is specifically noted that the Veteran reports that he worked on aircraft near the perimeter while serving at the U-Tapao Royal Thai Air Force Base in Thailand from approximately December 1968 to March 1969.  Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  

2.  Thereafter, and when the exact dates of the Veteran's service in Thailand are determined, request that the U.S. Army and Joint Services Records Research Center (JSRRC), or other official source, investigate and attempt to verify the Veteran's alleged exposure to herbicides at U-Tapao Royal Thai Air Force Base in Thailand.  JSRRC should also be asked to provide the histories of the Veteran's unit(s) during the time he served at the U-Tapao Royal Thai Air Force Base in Thailand.  If more detailed information is needed for this research, the Veteran should be given an opportunity to provide it.  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




